NDFL 245B (Rev. i 1116) judgment in a Criinina| Cnse

 

 

Siieet l
UNITED STATES DisrRiCr COURT
Northem District of Florida
UNlTED STATES OF Al\/[ERICA § JUDGMENT IN A CRIMINAL CASE
v. )

§ Case Nuinber: 5: l9cr9-0()l/MCR

}UAN ALEJANDRO CORTES-SABTLLON ) _

' a/k/a “Juan Alejandro Zaviiion” ) USM Numbel`l , 27886'179
) Tiinothy C. l-lalstrom (Appointed - AFPD)
) Defendan£’s Atiorney

THE DEFENDANT:
pleaded guilty to count(s) One ofthe Indictment on April 4, 2019

 

|:| pleaded nolo contendere to eoun£(s)

 

which was accepted by the coui't.

l:| was found guiity on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Titie & Section Nature of Offense Ofi`ense Endcd Count
8 U.S.C. § 1326(a) and Illegal Reentry into the United States Foliowing Deportation January lO, 2019 One
l326(b)(l)

The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[::l The defendant has been found not guilty on eount(s)

 

 

[:l Count(s) |:l is I:| are dismissed on the motion of the United States.
it is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,

residence, oi‘ mailing address until afl fmes, restitution, costs, and Speciai assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Aprii 4, 2019

 

Date of imposition of Judgment

Signature of .ludge U

M. Casey Rodgci's, United States District .]udge

 

Nanie and 'i"itle ot`.it:dgc

Aprn /J ,2019

 

Date

 

 

NDFL 245B (Rev. l ill 6) .ludgmcnt in a Criminai Case
Sheet 2 a imprisonment

 

 

Judgment _ Page 2 of
DEFENDANT: JUAN ALEJANDRO CORTES~SABILLON a/k/a “Juan Aiejandro Zaviilon”

CASE NUMBER: 5 : l 9cr9-00 l/MCR

IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a totai term of:
Time Served Since January 10, 2019 as to Count One.

[:l The court makes the following recommendations to the Bureau of Pi‘isons:

The defendant is remanded to the custody of the United States l\/iarshai.

i:l The defendant shall surrender to the United States Marshai for this district:

' |:l at ____ |:] a.rn. l:| p.m. on

|:i as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|___| before 2 p.rn. on

 

|:l as notified by the United States Marshai.
. |:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
i have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED S'l`ATES MARSHAL
1331

 

DEPU'I`Y UNITED STATES MARSHAL

NDi"L 245B (Rev. l ill 6) Judgment in a Criminal Case
Sheet 3 - Superviscd Reiease

 

Judgment--Page 3 of _ 5
DEFENDANT: JUAN ALEJANDRO CORTES-SABiLLON a/k/a “Juan Aiejandro Zaviilon”
CASE NUMBER: 5: l 9cr9-00l/MCR -

SUPERVISED RELEASE

Upon release from imprisonment, you wiii be on supervised release for a term of : NO TERM OF SUPERVISION IMPOSED.

MANDAT{)RY CONDITIONS

 

l. Y'ou must not commit another federal, state or local crime.
- 2. You must not unlawfuliy possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of reiease Hom
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
f:l The above drug testing condition is suspended, based on the court‘s determination that you

pose a iow risk of future substance abuse. (check ifapplicable)

4. \:| You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

5. [:] You must comply with the requirements of the Sex Offender Registi'ation and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation oft`icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check yapplicabfe)

6. E:\ You must participate in an approved program for domestic violence (check Japp!icable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

NDFL 24SB (Rev. l l/i 6) judgment in a Criminal Case
Slicct 5 _ Criiniiial Monetary Penalties

Judgrnent_Page 4 m__ of 5
DEFENDANT: IUAN ALEJANDRO CORTES~SABILLON a/l</a “Juan Aiejandro Zavillon”

CASE NUl\dBER: 5: l 9cr9-00 l/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessmeiit JVTA Assessn'ient"' Fine Restitution
TOTALS $ 0 - Reinitted $ 0 -None $ 0 - Waived $ 0 - None
|:l The determination of restitution is deferred until . An Amended Judgmen! in a Ci'inu`nal Case (A0245C) wili be entered

after such determination
|:l The defendant must make restitution (inciuding community restitution) to the following payees in the amount listed beiow.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 13 U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss""'* Restitution Ordered Priority or Percentage
TOTALS $ $ mm me

l:l Restitution amount ordered pursuant to plea agreement 3

ij The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day aiter the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:| the interest requirement is waived for the \:l fine l:l restitution

l:l the interest requirement for the l:| fine |:l restitution is modified as follows:

* Justice for Victims of Trafficl<ing Act of 2015, Pub. L. No. 114-224
** Findings for the total amount of losses are required under Chapters lO9A, llO, llOA, and l i3A of Title l8 for offenses committed on or
after September 13, 1994, but before Aprii 23, 1996.

 

NDFL 245B (Rcv. llflti) .ludginent in a Crimlnal Case

Slieet 6 _ Scheduie ol`l’aymenis

 

Judgincnt _ Page 5 of 5

DEFENDANT: IUAN ALEJANDRO CORTES-SAB]LLON afk/a “Juan Alejandro Zavillon”
CASE NUMBER: 5: l9cr9-001/MCR

SCHEDULE OF PAYl\/.[ENTS

l-laving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

[:| Lump sum payment of $ Special l\/lonetaiy Assessinent, due immediately

I:] not later than

, or
l___l in accordance with l___| C, l:l D, l:| E, or l:l F below; or
l:| Payment to begin immediately (rnay be combined with E C, l:l D, or ij F below); or

l:l Payment in equal (e.g., weekly momhi'y, qzmrrer!y) installments of $ __ over a period of
(e.g., months or yem-s), to commence (e.g., 30 or 60 days) after the date of this judgment; or

E Payment in equal _______ w (e.g., weekly, monihly, qnarrerh)) installments of $ M_ over a period of
_m__ (e.g., months oryenrs), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or '

 

l:| Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days) after release nom
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

[:l Special instructions regarding the payment of criminal monetary penalties:

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
inmate Financial Responsibiiity Prograin, are made to the clerk of the court.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

l:i

l:]
E
E

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (r’nciuding clej@ndanr numbe);l, Total Amount, Joint and Severai Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

 

